Citation Nr: 1446551	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service-connected right wrist status post fracture with surgical reconstruction.

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative arthritis of the left knee post surgeries.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from July 1991 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and July 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, that, in pertinent part, respectively granted service connection for left knee and right wrist disabilities, and assigned each a 10 percent disability rating, effective as of date of claim.  The Veteran expressed disagreement with the initial disability ratings that were assigned and perfected a substantive appeal.

The Board notes that the Veteran had also expressed disagreement with the initial denials of service connection for low back and esophageal disabilities.  However, during the pendency of this appeal, by rating action dated in January 2013, service connection for each disability was granted.  As this represents a complete grant of the benefits sought on appeal, the issues are not before the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).

In his September 2011 notice of disagreement, the Veteran indicated that the symptoms associated with his service-connected right wrist and left knee disabilities had increased in severity.  He added that he had been receiving ongoing treatment for each disability with his family physician.  

When a claimant alleges that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  As it has been more than three years since the most recent VA examinations (and those were for the purpose of establishing service connection), and given the asserted increase in severity during the pendency of this appeal, the Board finds that the Veteran must be scheduled for new VA examinations to determine the current severity of his service-connected right wrist and left knee disabilities.  See 38 U.S.C.A. § 5103A.

Also, in light of the Veteran's indication that he is receiving ongoing private treatment for his service-connected disabilities, VA has a duty to obtain those records of identified private medical  treatment.  Massey v. Brown, 7 Vet App 204 (1994).  When VA becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA shall request that the claimant obtain those records.  See 38 C.F.R. § 3.159(e)(2) (2014).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his right wrist and left knee disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall contact the Veteran to ascertain if he has obtained private treatment for his service-connected disability with his family physician or any other private medical care provider.  If an affirmative response is received, the Veteran shall be requested to forward any such private treatment records to the agency of original jurisdiction, or forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142) so that the agency of original jurisdiction may obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, such should be associated with the claims file.

3.  The agency of original jurisdiction shall afford the Veteran a VA examination to ascertain the nature and severity of his service-connected left knee disability.  The relevant evidence in the claims file shall be made available to and reviewed by the examiner.

The examiner must conduct all necessary testing of the left knee, including range of motion studies (measured in degrees, with normal range of motion specified).

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when each knee is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must specify any instability in the knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The examiner must identify all current manifestations of any residual scars of the left knee.  The examiner shall provide a description of all residual scars, to include the following: the size of the scar in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.

If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability capable of being separately rated. 

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the left knee disability upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of the disabilities on the Veteran's ability to work, to include whether it is productive of severe economic inadaptability. 

A complete rationale for any opinion expressed shall be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.  If an opinion cannot be rendered in response to these questions, a reason shall be provided. 

4.  The agency of original jurisdiction shall afford the Veteran a VA examination to ascertain the nature and severity of his service-connected right wrist disability.  
The examiner is requested to review all pertinent records 
associated with the claims file and offer comments and an opinion as to the severity of the right wrist disability.

The examiner must conduct all necessary testing of the right wrist, including range of motion studies (measured in degrees, with normal range of motion specified),and a determination of whether there exists painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The examiner must also identify any associated neurological deformities associated with the service-connected right wrist disability, to include any radiculopathy or neuropathy of the affected extremity.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerve(s).

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the right wrist disability upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of the disabilities on the Veteran's ability to work, to include whether it is productive of severe economic inadaptability. 

A complete rationale for any opinion expressed shall be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.  If an opinion cannot be rendered in response to these questions, a reason shall be provided. 

5.  The agency of original jurisdiction will then review the 
Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



